DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada; Yoshihiro et al. (US 20060128581 A1).
Sawada teaches lithographic rinse compositions and method for forming resist layers (see title and abstract).  The compositions containing a nitrogen based solvent, water-soluble organic solvents and a water-soluble resin.
In paragraph 28, Sawada teaches the rinse solution further contains a water-soluble resin.  Included in this list of homopolymers and copolymers are various compounds meeting the limitation of formula (1) described in instant claim 1.  For example, polymers made from the monomer vinyl 
In paragraph 31, Sawada teaches the inclusion of an acidic compound to control pH.  And in paragraph 32 lists acidic compounds suitable to form compositions have in a pH of 6 or lower.  As required by instant claims 2 and 3.
Concerning instant claim 7, the rinsing compositions of Sawada are free from any abrasive compounds.  And as Sawada is intended for semiconductor substrates, the polishing object would inherently be made from polysilicon as per instant claim 8.
Concerning instant claim 10 and the method for producing the composition, Sawada teaches in paragraph 25 the combining of ingredients with water alone or water and solvent.
Concerning the surface treatment claims 11-13 and the post-polish limitations, in paragraphs 2-4 Sawada describe semiconductor substrates for which their composition are used to rinse.  Although Sawada’s compositions are intended for photoresists and lithography step, these step would inherently occur after the semiconductor wafer has been cut and polished.

Allowable Subject Matter
Claims 4-6. And 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the inclusion of a secondary polymer containing glycerol type units or those containing a sulfonate group as per instant claims 4, 6, 15, and 16.
The prior art further fails to teach or suggest the use of ionic dispersants like those described in instant claims 5, 6, 17, 18 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767